DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 09/16/2021, has been entered.

      Claims 7-10 and 15-24 have been canceled.

      Claims 1-6, 11-14, have been amended.

      Claim 25 has been added. 

      Claims 1-6, 11-14 and 25 are pending and under consideration. 

3. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's amendments / arguments, filed 09/16/20121. 

    The rejections of record can be found in the previous Office Action, mailed 05/19/2021.  

4.  Applicant’s new title ANTI-CD40 ANTIBODY DELIVERY DEVICE, filed 09/16/2021, is acknowledged.

5. Upon reconsideration of applicant’s amended claims filed 09/16/2021, 
    the previous objection to under 37 CFR 1.75(c) as being in improper form has been withdrawn.

6. Upon reconsideration of applicant’s canceled / amended claims, filed 09/16/2021,
     the previous rejection the previous rejections under 112 second paragraph or under 35 U.S.C. 112(b) have been withdrawn

7.  Upon reconsideration of applicant’s amended / canceled claims, filed 09/16/2021
     The previous rejection under 35 U.S.C. § 102(e) as anticipated by Heusser et al. has been withdrawn.

8. Upon reconsideration of applicant’s amended / canceled claims, filed 09/16/2021
     the previous rejection under 35 U.S.C. § 103(a) as being unpatentable over Heusser et al. in view of Mpofu et al., Allan et al. and Cosenza et al. has been withdrawn. 

9. Upon reconsideration of applicant’s amended / canceled claims, filed 09/16/2021
     the previous rejection under 35 U.S.C. § 103(a) as being unpatentable over Luqman et al. (WO 2009/062054) in view of Hansen et al., Irving et al. (US 2010/0203056), Mpofu et al. (US 2013/0209480), Allan et al. (US 2010/0254985) and Cosenza et al. (US 2014/0186373) has withdrawn.

     claims 1-8 of U.S. Patent No. 10,111,958 (IDS; #6) and
     claims 1-7 of U.S. Patent No. 10,588,976 (IDS; #7) 
     for the reasons of record and in further in view of Browning et al. (US 2007/0154476).

     Browning teach including anti-CD40 antibodies, (e.g., paragraphs [0010], [0081], [0084], [0089], [0094], [0110]),
  including pharmaceutical compositions that can be administered using a variety of pharmaceutical delivery devices, including various syringes, delivery devices, which have the ability to reconstitute a lyophilized form of the antibody in the device before delivery, (see paragraphs [0142], [0142])
    (see Pharmaceutical Compositions Paragraphs [0128]-[0141]; Delivery Methods and Devices (paragraphs [0142]-[0148]; Therapeutic Methods (paragraphs [0149]-[0160]) 
    (see entire document, including, Abstract, Drawings, Background of the Invention, Summary of the Invention, Brief Direction of the Invention, Detailed Description of the Invention, including Antibodies in paragraphs [0099]-[0127];Including Pharmaceutical Compositions, which comprise various formulations for therapy, dosing regiments, in various forms and administration regimens; Examples, Claims). 

     It would have been obvious to provide the delivery devices comprising formulations of antibodies of interest (anti-CD40 antibodies) and methods of making such delivery devices as taught by Browning as claimed known and conventional constructs comprising anti-CD40 antibodies i therapeutic regimens of interest.

   The instant and patented claims are drawn to the same or nearly the same compositions / formulations having a pH of 5-7 and comprising a stabilizer (e.g., sucrose, trehalose), a buffering agent (e.g., histidine), a surfactant (polysorbate 20) and optionally an amino acid (e.g., arginine, methionine, and glycine comprising an anti-CD40 antibody.
      Note that the claims drawn to a delivery device, a pre-filled syringe and method of delivery the anti-CD40 antibody anticipate the claims formulations and compositions (see claims 2-4 of U.S. Patent No 10,111,958).  

     Also, note that CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional
applications. 
     Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 

     Applicant’s remarks, filed 09/16/2021, request holding this rejection in abeyance until otherwise allowable subject matter is identified is acknowledged.

      The rejection of record /herein is maintained. 









     This is a written description rejection, not a new matter rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

     Claim 1-6, 11-14 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

     Pages 4, 5 and pages 24-25, overlapping paragraph of the instant specification discloses the following 

     According to the invention, an anti-CD40 antibody may be formulated either as a lyophilisate or as an aqueous compositions, for example in pre-filed syringes.

24. A delivery device including the aqueous pharmaceutical composition of any one of 
Embodiments 1-20. 

25. A pre-filled syringe including the aqueous pharmaceutical composition of any one of 
Embodiments 1-20. 

30 26. A method for delivering an anti-CD40 monoclonal antibody to a mammal, comprising a step of administering to the patient a pharmaceutical composition of any one of Embodiments 1-20

    Thus the invention provide a delivery device (e.g., syringe) including a pharmaceutical of the invention (e.g., pre-filled syringe).

    Devices are objects or systems that have a specific purpose or intention.

    Devices are instruments, apparatus, machines, components, etc. and parts or accessories that do not achieve the primary intended purposes through chemical actions within or on the body and not dependent being metabolized for the activity of its primary intended purposes.
    Other than a disclosure of a generic “delivery device” and/or “a pre-filled syringes” wherein 
     the instant claims are broadly drawn to “delivery device” ), which, in turn, do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     While a syringe can play a dual role in a prefilled syringe product, such as a container closure system and a deliver device, the specification fails to provide sufficient written description or possession of the breadth of devices / delivery devices,

     The specification appears to disclose only pre-filled syringes.

    The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of delivery devices encompassed by the claimed invention.  
.
     
13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 24, 2021